Citation Nr: 0826289	
Decision Date: 08/05/08    Archive Date: 08/13/08

DOCKET NO.  99-17 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased rating greater than 20 percent 
for a left medial meniscus tear, with degenerative changes, 
from April 8, 1999, to April 2, 2003, and from June 1, 2003, 
onward.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1975 to June 1977 and again from February 1981 to April 
1984.

This matter is before the Board of Veterans' Appeals (Board) 
following an April 2008 Remand from the United States Court 
of Appeals for Veterans Claims (CAVC) regarding a Board 
decision rendered in August 2007.

This matter was originally on appeal from a November 1998 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Nashville, Tennessee, initially 
denying the veteran's claim for an increased evaluation 
greater than 10 percent for his left-knee disability.  The RO 
subsequently awarded the veteran an increased rating of 20 
percent, effective April 8, 1999, a temporary total 
disability rating from April 2, 2003, to June 1, 2003 and a 
20 percent rating thereafter.  The Board agreed with the RO's 
denial of an increased rating greater than 10 percent prior 
to April 8, 1999, and denied that aspect of the claim in an 
October 2004 decision.  Accordingly, whether an increased 
rating is warranted prior to April 8, 1999, is no longer on 
appeal.  The veteran had hearings before the Board in July 
2004 and again in November 2006 and those transcripts are of 
record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In August 2007, the Board found the preponderance of the 
evidence to be against the veteran's claim of entitlement to 
a rating greater than 20 percent for a left medial meniscus 
tear, with degenerative changes, for all time periods on 
appeal.  In denying the claim, the Board cited to VA 
examination results from September 1999 and January 2005, as 
well as voluminous VA outpatient treatment records indicating 
consistently that despite the veteran's complaints of knee 
instability, objective diagnostic tests do not confirm any 
such knee abnormality.  All medical providers noted some mild 
limitation of motion and the veteran's complaints of pain and 
instability, but no examiner ever objectively found instable 
ligaments despite extensive clinical tests and physical 
examinations done throughout the lengthy procedural history 
of this case.  Indeed, it appears from the medical record 
that the veteran's complaints were addressed through the 
issuance of knee braces, and administration of surgical 
procedures and various other treatment methods in spite of a 
lack of objective confirmation.  

The veteran appealed this decision to the U.S. Court of 
Appeals for Veterans Claims (CAVC or Court).  In April 2008, 
the Court issued an order granting a joint motion for remand, 
specifically vacating the August 2007 Board decision and 
remanding the veteran's claim for further development.  The 
joint remand indicated the past VA examinations lacked 
sufficient consideration of functional loss due to pain as 
outlined in DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
joint remand further indicated that the veteran had 
complained that his condition had worsened since the last 
January 2005 VA examination.  Finally, the joint remand 
further indicated the Board did not sufficiently consider the 
applicability of Diagnostic Code (DC) 5257, for recurrent 
subluxation or lateral instability or whether a separate 
rating is warranted under DC 5003, for degenerative joint 
disease. 

The Board, in its August 2007 decision, declined to apply DC 
5257 based on a complete lack of objective medical evidence 
indicative of recurrent subluxation or lateral instability.  
As explained in the decision, the assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case." Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One diagnostic code may be more appropriate than 
another based on such factors as an individual's relevant 
medical history, the diagnosis and demonstrated 
symptomatology.  At that time, the Board found DC 5258 to be 
more appropriate, which does not allow for a separate rating 
under DC 5003.

In accordance with the CAVC April 2008 order, however, an 
additional VA examination is needed to provide an accurate 
picture of the claimed disability at issue on appeal. 38 
C.F.R. §§ 3.326, 3.327.   

The VA examination will undoubtedly provide additional 
medical evidence regarding the veteran's claim and the RO is 
instructed, in accordance with the CAVC April 2008 order, to 
again consider the applicability of DC 5257 or whether a 
separate rating under DC 5003 is appropriate. 

The RO should also take this opportunity to obtain recent VA 
outpatient treatment records from November 2006 to the 
present.  VA records are considered part of the record on 
appeal since they are within VA's constructive possession.  
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Requests for 
VA medical records should be made since the evidence may not 
be currently complete.  

Accordingly, the case is REMANDED for the following action:

1. Obtain the veteran's medical records 
for treatment of his claimed disability 
from the VA Medical Center in Nashville, 
Tennessee from November 2006 to the 
present. All efforts to obtain VA records 
should be fully documented, and the VA 
facility must provide a negative response 
if records are not available.

2.  After the above records are obtained, 
to the extent available, schedule the 
veteran for an appropriate VA examination 
to ascertain the severity of his service-
connected left knee disability. 

The claims file must be made available to 
and reviewed by the examiner in 
conjunction with the examination, and the 
examination report should reflect that 
such a review was made, to include the 
CAVC order and Joint Motion. 

All pertinent symptomatology and findings 
should be reported in detail. Any 
indicated diagnostic tests and studies 
should be accomplished.  In this regard, 
range of motion studies should be 
completed.  In addition, the examiner 
should determine whether the left knee 
exhibits weakened movement, excess 
fatigability, or incoordination which is 
attributable to the service-connected 
disability.  If feasible, these 
determinations should be expressed in 
terms of the degree of additional loss of 
range of motion or favorable, intermediate 
or unfavorable ankylosis.  The examiner 
should express an opinion on whether pain 
could significantly limit functional 
ability during flare-ups or when the left 
knee is used repeatedly over a period of 
time.  This determination should also, if 
feasible, be portrayed in terms of the 
degree of additional range of motion loss 
or favorable, intermediate or unfavorable 
ankylosis due to pain on use or during 
flare-ups.  In other words, application of 
38 C.F.R. § 4.40 regarding functional loss 
due to pain and 38 C.F.R. § 4.45 regarding 
weakness, fatigability, incoordination or 
pain on movement of a joint should be 
considered. See DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).  In addition, 
commentary should be provided as to 
whether there is objective evidence of 
recurrent subluxation or lateral 
instability.

3.  Thereafter, readjudicate the veteran's 
claim clearly considering the 
applicability of alternative diagnostic 
codes, to include DC 5257 and 5003.  If 
the claim remains denied, issue a 
supplemental statement of the case (SSOC) 
to the veteran and his representative, and 
they should be given an opportunity to 
respond, before the case is returned to 
the Board.  An appropriate period of time 
should be allowed for response. 

The purposes of this remand are to complete the record, and 
to ensure due process. The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

